

117 HRES 629 IH: Acknowledging that in the aftermath of September 11, 2001, individuals experienced hate and were targeted by the government on account of their faith, race, national origin and immigration status, and suggesting various forms of relief to support those affected.
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 629IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Ms. Jayapal (for herself, Ms. Omar, Ms. Tlaib, and Ms. Chu) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committees on Energy and Commerce, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONAcknowledging that in the aftermath of September 11, 2001, individuals experienced hate and were targeted by the government on account of their faith, race, national origin and immigration status, and suggesting various forms of relief to support those affected.Whereas, on September 11, 2001, our Nation experienced the deadliest attacks ever perpetrated on American soil;Whereas nearly 3,000 people perished in the September 11, 2001 attacks;Whereas over 3,000 people have died from 9/11 related illnesses, and many still suffer long-term, bodily trauma from inhaling toxic dust and rubble;Whereas the United States experienced immeasurable fear, sorrow, outrage and loss;Whereas Balbir Singh Sodhi, a Sikh, was murdered in Mesa, Arizona, on September 15, 2001;Whereas Waqar Hasan in Dallas, Texas, and Adel Karas in San Gabriel, California, were killed on September 15, 2001;Whereas in the first week after the attack, community organizations documented 645 incidents of bias and hate in the workplace, houses of worship, schools, homes, and in public life against Americans perceived to be of Middle Eastern or South Asian descent;Whereas hundreds of police, fire fighters and first responders lost their lives in the rescue effort, including members from the Arab, Muslim, Middle Eastern, South Asian and Sikh communities;Whereas Arab, Muslim, Middle Eastern, South Asian, and Sikh communities have long experienced discrimination and violence in the United States, which intensified after the attacks;Whereas there was a climate of hate in which Arab, Muslim, Middle Eastern, South Asian, and Sikh communities experienced bullying and violence in their everyday lives and in their workplaces, businesses, community centers and houses of worship;Whereas the government targeted Arab, Muslim, Middle Eastern, South Asian and Sikh communities with overreaching policing, surveillance, and criminalization policies that resulted in wrongful interrogation, coercion, detention, deportation, arrest, and incarceration;Whereas core principles like due process, presumption of innocence, and evidence of wrongdoing were replaced with mob mentality and guilt by association;Whereas the fearmongering and hateful rhetoric witnessed in the aftermath of the attacks remain commonplace today;Whereas border officials and government authorities cast aside constitutional rights and engaged in discriminatory searches and seizures of Arab, Muslim, Middle Eastern, South Asian, and Sikh community members;Whereas false narratives about Arabs, Islam and American Muslims abound, and are encouraged and justified by a network of closely connected and well-funded organizations and activists that seek to propagate misinformation about these communities and provide support for policies that curtail their rights;Whereas the conflicts in Iraq, Afghanistan, and elsewhere, as well as human rights violations ranging from torture at Guantanamo Bay to extrajudicial drone strikes, also contributed to this climate of hate and the government targeting of these communities;Whereas Arab, Muslim, Middle Eastern, South Asian, and Sikh communities have experienced humiliation, stigma, deprivation of due process, and loss of liberty because of government targeting, which reinforced the climate of hate;Whereas the climate of hate and government targeting impacted the ability of these communities to exercise their constitutionally protected rights including to organize, speak, travel, and worship freely;Whereas the 2002 National Security Entry-Exit Registration System required men and boys as young as 16 years of age with temporary visas from 25 predominantly Muslim countries to register at local immigration offices for fingerprinting, photographs and invasive interviews;Whereas by July 2003, the National Security Entry-Exit Registration System slated 13,000 out of 83,000 registered men and boys for deportation, decimating entire communities and resulting in zero terror-related convictions;Whereas the Federal Bureau of Investigation and the Immigration and Naturalization Service questioned thousands of Muslims who they believed might have information about or connections to criminal activity based on improper criteria such as officer hunch or an anonymous tip from people wrongfully suspicious of their Muslim neighbors;Whereas immediately after the September 11 attacks, the Federal Bureau of Investigation and immigration authorities arrested and detained as many as 1,200 Muslims, and none of these special interest detained people were ultimately indicted for terrorist activity; Whereas to this day, Joint Terrorism Task Forces, the Department of Justice Racial Profiling Guidance, Preemptive Prosecutions, Countering Violent Extremism Programs, Suspicious Activity Reporting, Watchlists, Fusion Centers, travel bans on people from Muslim and Black-majority countries from entering the United States, and other policies continue to profile and unfairly target Arab, Muslim, Middle Eastern, South Asian, Sikh, Black, and African communities;Whereas many politicians and influential members of the general public continue to explicitly endorse, espouse and act upon this hateful rhetoric and use it for their own political benefit, including Members of Congress and State and local elected officials; andWhereas Arab, Muslim, Middle Eastern, South Asian, and Sikh communities have met these challenges with unwavering courage, strength, compassion, and resilience, and united in the aftermath of 9/11 to advocate for civil and human rights, work which continues to this day to benefit all Americans: Now, therefore, be itThat the House of Representatives—(1)condemns all manifestations and expressions of racism, xenophobia, discrimination, scape­goat­ing, and ethnic or religious bigotry;(2)acknowledges the climate of hate that Arab, Muslim, Middle Eastern, South Asian and Sikh communities have experienced since September 11, 2001;(3)acknowledges that the government implemented policies that profiled and unfairly targeted Arab, Muslim, Middle Eastern, South Asian, and Sikh communities after September 11, 2001;(4)calls for the creation of an interagency task force to work with community-based organizations to review these government policies, investigate and document their impact, and dismantle those policies which continue to profile and unfairly target these communities;(5)calls for hearings by congressional and civil rights bodies to explore the findings and recommendations of this interagency task force in consultation with and centering community-based organizations;(6)supports allocating resources to community-based organizations outside and independent of law enforcement that center the experiences and demands of Arab, Muslim, Middle Eastern, South Asian, and Sikh communities to—(A)support the needs of victims of hate and State violence, including language support, mental health, comprehensive support, system navigation, and crisis response and recovery; and(B)create alternatives to law enforcement and transformative justice programs that are culturally and linguistically accessible and focus on vulnerable populations within these communities including but not limited to working class people, undocumented and immigrant communities, women, non-binary, and LGBTQ communities; and(7)calls the Secretary of Health and Human Services, the National Institute of Health, and the National Science Foundation to work together to study the impact of hate, government targeting, and profiling on physical and mental health.